Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 1/7/2022, and is a Final Office Action. Claims 1-20 are pending in the application. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG).  Some of the relevant claimed limitations include: receiving data indicative of electronic interactivity between a user and 
This judicial exception is not integrated into a practical application. The additional elements of a system/seller system represent generic computing elements.  They do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the claimed invention represent generic computing elements. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  

 Remaining dependent claims 2-17, 19-20 further include the additional elements of a mobile device, which represents a generic computing element; it does not, alone or in combination with the other additional elements, integrate the judicial exception into a practical application, nor does it represent significantly more than the abstract idea itself. The claims further narrow the abstract ideas of the independent claims themselves. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



The prior art of record does not teach neither singly nor in combination the limitations of claims 1-20.



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

					claim 1 does not recite advertising, marketing or sales activities or behaviors, or business relations
					claim 1 recites a novel underlying technical system and process regarding how electronic coupons are electronically generated in response to data regarding electronic interactivity of users
	In response, Examiner notes that Claim 1 recites an abstract idea. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG).  Some of the relevant claimed limitations include: receiving data indicative of electronic interactivity between a user and content related to a product/in response to receiving the data indicative of the electronic interactivity between the user and the content related to the product, generating an initially non-redeemable electronic coupon related to the product/communicating the non-redeemable coupon to the user/electronically communicating to a system associated with a seller of a product, an indication of the electronic interactivity between the user and product content/in response to the electronically communicating the indication of the electronic interactivity between the user and product content, receiving an identifier of a redeemable electronic coupon for the product configured to enable redemption of the redeemable coupon/communicating the redeemable coupon to the user including the identifier of the redeemable coupon, the identifier converting the non-redeemable coupon related to the product into the redeemable coupon.

					the claims integrate such idea into a practical application at least because they improve the technology of digital media advertising by increasing the consumption of products and services advertised in digital media and also by enabling more accurate measurement the effectiveness of digital media advertising

	Examiner notes that providing digital media advertising represents a business practice/goal, not another technology/technical field; therefore, improving the providing of digital media advertising relates to a business practice optimization, not to an improvement to another technology/technical field. Examiner notes that increasing the consumption of products/services advertised in digital media, and more accurately measuring the effectiveness of digital media advertising represents a business practice/goal optimization, not an improvement to another technology/technical field. The Applicant’s Spec. further notes that the claimed invention, when implemented, seeks to at best optimize a business practice/method: “Knowledge of such interactions and the volume and such interactions related to a specific advertisement and/or product are valuable to a seller of the product”, “in order to obtain the coupon is a potential sales lead or potential customer of the product advertised, which is not only an indicator of the effectiveness of the advertisement, but also an opportunity to sell more of the product.” There is no technical evidence/technical support in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field.




the technological solution provided by the claims improves the technology of digital media advertising by technologically enabling the television service provider to offer a coupon for the product being advertised in digital media in exchange for the user interacting with the interactive element
					Applicant points to the Spec., paras 11-12, 36-37
					claim 1 has been amended to recite “electronic coupon” may further tie the claim to improving the technology of digital media advertising
	Examiner respectfully disagrees that the claimed invention, when implemented, provides a technological solution. Examiner notes that enabling a service provider to offer a coupon (including  electronic coupons) for a product being advertised in digital media in exchange for the user interacting with the interactive element represents a business practice/goal, not another technology/technical field; improving this practice relates to a business practice/method optimization, not to an improvement to another technology/technical field. The Applicant’s Spec. further notes that the claimed invention, when implemented, seeks to at best optimize a business practice/method: “Knowledge of such interactions and the volume and such interactions related to a specific advertisement and/or product are valuable to a seller of the product”, “in order to obtain the coupon is a potential sales lead or potential customer of the product advertised, which is not only an indicator of the effectiveness of the advertisement, but also an opportunity to sell more of the product.” There is no technical evidence/technical support in the Applicant’s Spec. (including paras 11-12, 36-37) that the claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field.


					dependent claims 9-11 also provide significantly more technological limitations – i.e. regarding “a total number of electronic interactivities between the plurality of users” than the alleged abstract idea of a commercial interaction, which the Examiner does not specifically address
	In response, Examiner notes that the claimed limitations of claims 9-11 have been addressed in the previous Office Action. Dependent claims 9-11 further narrow the abstract ideas of the independent claims themselves. Dependent claims 9-11 do not include any additional elements; the claims do not include any additional limitations that reflect an improvement in the functioning of the computing device itself, or an improvement to other technology/technical field; there are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
1/11/2021